DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2014/0203216).

Regarding claim 1, Parham et al discloses an organic light emitting device comprising a first electrode, i.e. an anode, a second electrode, i.e. a cathode, and an organic layer between the first and second electrode ([0091]-[0092]). The organic layer comprises an emission layer and the following compound ([0014] – Formula I and [0091]):

    PNG
    media_image1.png
    220
    615
    media_image1.png
    Greyscale
.
In the compound, A is given by the formula ([0015]):

    PNG
    media_image2.png
    163
    257
    media_image2.png
    Greyscale
;
C is CR1 where R1 is H ([0017] and [0022]); Ar1 and Ar3 are an aromatic ring system having 5 to 30 aromatic ring atoms ([0018]); Ar2 is an arylene group having 6 to 30 aromatic atoms ([0019]); Ar4 an aryl group having 6 to 30 aromatic ring atoms ([0020]); m is an integer [0-3] and n is an integer [0-3] ([0025]-[0026]). 
In recited Formula 1, from the above, when Z is CR1, where R1 is H and n is two (2), the recited integers a1, a2, and a3 are one (1) and Ar2 in the disclosed compound corresponds to L1 2 and is an arylene having 6 to 30 aromatic atoms; L3 is benzene. In the disclosed compound Ar4 corresponds to the recited groups Ar1 and Ar2 and is a C6-30 aryl group; Ar3 in the compound corresponds to the recited group Ar3 and is an aromatic ring system having 5 to 30 aromatic ring atoms such as benzene. The recited integers a11, a12, and a13 are zero (0); the integer m corresponds to the recited integer a14 and [0-3]. The group Ar1 corresponds to the recited group L14 and is an aromatic ring system having 5 to 30 aromatic ring atoms which is exemplified as a benzene (Page 36 - Compound 51 and Page 37 Compounds 52-54).
Furthermore, from the above, Ar4 corresponds to the recited group Ar4 and is given by Formula of the claims, i.e.

    PNG
    media_image3.png
    175
    318
    media_image3.png
    Greyscale
,
where A10, A20, A30, and A40 are benzene, i.e. C6 carbocyclic groups; the integers b10, b20, b30, and b40 are one (1) and the groups R10, R20, R30, and R40 are H.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by 

Regarding claim 2, Parham et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the first electrode is an anode and the second electrode is a cathode. Additionally, the reference discloses that the organic layer comprises a             hole transport region between the emission layer and the anode, where the hole transport layer comprises an optional hole injection layer, an electron blocking layer, and a hole transport layer ([0100] and [0152]). The device further comprises an electron transport region between the emission and the cathode, where the electron transport region includes a hole blocking layer, an electron transport layer, and an optional electron-injection layer ([0152])

Regarding claim 3, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole transport region, i.e. the hole transport layer, comprises the disclosed compound ([0011] and [0090]).

Regarding claim 4, Parham et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the hole transport region comprises the hole transport layer and the hole transport layer comprises the disclosed compound.

Regarding claim 7, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that emitter layer comprises a host and a phosphorescent dopant and an emitting dopant ([0153] and [0092]-[0094]).

Regarding claim 8, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the device comprises lithium quinolinate, i.e. an alkali metal complex, between the cathode and the semiconductor, i.e. electron-transport region ([0118]).

Regarding claim 9, Parham et al discloses the following compound ([0014] – Formula I):

    PNG
    media_image1.png
    220
    615
    media_image1.png
    Greyscale
.
In the compound, A is given by the formula ([0015]):

    PNG
    media_image2.png
    163
    257
    media_image2.png
    Greyscale
;
C is CR1 where R1 is H ([0017] and [0022]); Ar1 and Ar3 are an aromatic ring system having 5 to 30 aromatic ring atoms ([0018]); Ar2 is an arylene group having 6 to 30 aromatic atoms ([0019]); Ar4 an aryl group having 6 to 30 aromatic ring atoms ([0020]); m is an integer [0-3] and n is an integer [0-3] ([0025]-[0026]). 
In recited Formula 1, from the above, when Z is CR1, where R1 is H and n is two (2), the recited integers a1, a2, and a3 are one (1) and Ar2 in the disclosed compound corresponds to L1 and L2 and is an arylene having 6 to 30 aromatic atoms; L3 is benzene. In the disclosed 4 corresponds to the recited groups Ar1 and Ar2 and is a C6-30 aryl group; Ar3 in the compound corresponds to the recited group Ar3 and is an aromatic ring system having 5 to 30 aromatic ring atoms such as benzene. The recited integers a11, a12, and a13 are zero (0); the integer m corresponds to the recited integer a14 and [0-3]. The group Ar1 corresponds to the recited group L14 and is an aromatic ring system having 5 to 30 aromatic ring atoms which is exemplified as a benzene (Page 36 - Compound 51 and Page 37 Compounds 52-54).
Furthermore, from the above, Ar4 corresponds to the recited group Ar4 and is given by Formula of the claims, i.e.

    PNG
    media_image3.png
    175
    318
    media_image3.png
    Greyscale
,
where A10, A20, A30, and A40 are benzene, i.e. C6 carbocyclic groups; the integers b10, b20, b30, and b40 are one (1) and the groups R10, R20, R30, and R40 are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 10, Parham et al teaches all the claim limitations as set forth above. As discussed above, A10, A20, A30, and A40 are benzene.

Regarding claim 11, Parham et al teaches all the claim limitations as set forth above. As discussed above the recited groups L1 and L2 are arylenes having 6 to 30 aromatic atoms, e.g. benzene; the recited groups L3 and L14 are benzene. Given that a1, a12, and a13 in the present claims can have a value of zero (0), L11-L13 are not required. Accordingly, that the reference discloses the compound of the present claims.

Regarding claim 12, Parham et al teaches all the claim limitations as set forth above. As discussed above the recited groups L1 and L2 are arylenes having 6 to 30 aromatic atoms, e.g. benzene; the recited groups L3 and L14 are benzene. Accordingly, the reference discloses L1, L2, L3, and L14 are given by formulas (3-1), (-32) and (3-3) of the claims, i.e.

    PNG
    media_image4.png
    99
    298
    media_image4.png
    Greyscale
,
where Z1 is H. G Given that a1, a12, and a13 in the present claims can have a value of zero (0), L11-L13 are not required. Accordingly, that the reference discloses the compound of the present claims.

Regarding claim 13, Parham et al teaches all the claim limitations as set forth above. As discussed above a1, a2, and a3 are all one (1).

Regarding claim 14, Parham et al teaches all the claim limitations as set forth above. In the disclosed compound when m is zero (0), the reference discloses a compound encompassed by recited Formula (10), i.e.

    PNG
    media_image5.png
    114
    411
    media_image5.png
    Greyscale

where R1 and R3 are H and b1 and b3 are four (4).

Regarding claim 15, Parham et al teaches all the claim limitations as set forth above. As discussed above Ar1 to Ar3 are benzene, i.e. recited Formula (5-1).

Regarding claim 16, Parham et al teaches all the claim limitations as set forth above. In the disclosed compound the recited integers a11 to a14 are zero (0). From the discussion above, it is clear that  
    PNG
    media_image6.png
    64
    85
    media_image6.png
    Greyscale
 is different from
    PNG
    media_image7.png
    62
    78
    media_image7.png
    Greyscale
 as recited in the present claims.

Regarding claim 17, Parham et al teaches all the claim limitations as set forth above. In the disclosed compound the recited integers a11 to a12 are zero (0). Furthermore, from the discussion above, the moiety 
    PNG
    media_image6.png
    64
    85
    media_image6.png
    Greyscale
 is given by Formula (7-1), i.e.

    PNG
    media_image8.png
    101
    130
    media_image8.png
    Greyscale
.

Regarding claim 18, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the nitrogen is bonded to the fluorene at the 1-, 3-, or 4-position ([0026]), i.e.

    PNG
    media_image9.png
    183
    285
    media_image9.png
    Greyscale
.
Accordingly, the reference discloses that the recited group Ar4 is given by Formulas (20-1), (20-3), and (20-4) where R-groups are H.

Regarding claim 19, Parham et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses R10, R20, R30, and R40 are H.

Regarding claim 20, Parham et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compound 36 of the claims, i.e.


    PNG
    media_image10.png
    260
    431
    media_image10.png
    Greyscale
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2014/0203216) as applied to claims 1-4 and 7-20 above, and in view of Cho et al (US 2012/0298967).

The discussion with respect to Parham et al as set forth in Paragraph 5 above is incorporated here by reference.

Regarding claim 5, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole injection layer comprises the compound, i.e. a p-dopant (Page 132 – Table 1 HIL1):

    PNG
    media_image11.png
    257
    307
    media_image11.png
    Greyscale
.
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2010/0320452) in view of Parham et al (US 2014/0203216).

Regarding claim 6, Kawamura discloses an organic light emitting device comprising a first electrode, i.e. an anode, a second electrode, i.e. a cathode, and an organic layer between the anode and cathode, where the organic layer comprises an emission layer ([0032]-[0033] and [0074]). The device further comprises a hole transport layer, i.e. a hole transport region, between the anode and the light emitting layer and an electron transport layer, i.e. an electron transport region, between the emission layer and the cathode ([0075] and [0152]). The emitter layer comprises a host and a styryl-based compound as the fluorescent dopant ([0034]). 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the hole transport region includes the recited amine compound as recited in the present claims.
Parham et al discloses an organic light emitting device comprising a first electrode, i.e. an anode, a second electrode, i.e. a cathode, and an organic layer between the first and second electrode 
    PNG
    media_image1.png
    220
    615
    media_image1.png
    Greyscale
.
In the compound, A is given by the formula ([0015]):

    PNG
    media_image2.png
    163
    257
    media_image2.png
    Greyscale
;
C is CR1 where R1 is H ([0017] and [0022]); Ar1 and Ar3 are an aromatic ring system having 5 to 30 aromatic ring atoms ([0018]); Ar2 is an arylene group having 6 to 30 aromatic atoms ([0019]); Ar4 an aryl group having 6 to 30 aromatic ring atoms ([0020]); m is an integer [0-3] and n is an integer [0-3] ([0025]-[0026]). 
In recited Formula 1, from the above, when Z is CR1, where R1 is H and n is two (2), the recited integers a1, a2, and a3 are one (1) and Ar2 in the disclosed compound corresponds to L1 and L2 and is an arylene having 6 to 30 aromatic atoms; L3 is benzene. In the disclosed compound Ar4 corresponds to the recited groups Ar1 and Ar2 and is a C6-30 aryl group; Ar3 in the compound corresponds to the recited group Ar3 and is an aromatic ring system having 5 to 30 aromatic ring atoms such as benzene. The recited integers a11, a12, and a13 are zero (0); the integer m corresponds to the recited integer a14 and [0-3]. The group Ar1 corresponds to the recited group L14 and is an aromatic ring system having 5 to 30 aromatic ring atoms which is exemplified as a benzene (Page 36 - Compound 51 and Page 37 Compounds 52-54).
4 corresponds to the recited group Ar4 and is given by Formula of the claims, i.e.

    PNG
    media_image3.png
    175
    318
    media_image3.png
    Greyscale
,
where A10, A20, A30, and A40 are benzene, i.e. C6 carbocyclic groups; the integers b10, b20, b30, and b40 are one (1) and the groups R10, R20, R30, and R40 are H.
The reference discloses that the compound cause good performance efficiencies, low operating voltages and long lifetimes of the devices on use in organic electroluminescent devices ([0126]).
Given that both Kawamura and Parham et al are drawn to organic light emitting devices comprising host compound, fluorescent dopants and hole transport layer, and given that Kawamura does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the hole transporting compound as taught by Parham et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the hole transport layer of the organic light emitting device disclosed by Kawamura with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767